216 F.2d 192
Ephraim HASPEL, Plaintiff-Appellant,v.BONNAZ, SINGER & HAND EMBROIDERERS, TUCKERS, STITCHERS &PLEATERS UNION, LOCAL 66, Defendant-Appellee.
No. 12, Docket 23051.
United States Court of Appeals, Second Circuit.
Argued Oct. 15, 1954.Decided Oct. 29, 1954.

George E. Reynolds, New York City, for plaintiff-appellant.
Elias Lieberman, New York City, for defendant-appellee.
Before CHASE, MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below.  D.C., 112 F.Supp. 944.